     Case: 1:17-cv-00002-DMB-DAS Doc #: 381 Filed: 03/06/20 1 of 1 PageID #: 10755


                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

RONALDO DESIGNER JEWELRY, INC.                                                      PLAINTIFF

V.                                                                   NO. 1:17-CV-2-DMB-DAS

JAMES B. COX and CATHERINE A. COX
d/b/a JC DESIGNS d/b/a WIRE N RINGS
and JOHN DOE a/k/a LEROY and JOHN
DOES Numbers 1 through 99                                                       DEFENDANTS


                                            ORDER

        On January 30, 2019, the defendants filed a motion for summary judgment on specific

claims in this case. Doc. #253. Since then, the Court has ruled as inadmissible, in whole or part,

specific exhibits relied on by both parties in their briefing on the motion. See Docs. #374, #375,

#376. Because these evidentiary rulings necessarily impact the summary judgment arguments

advanced by the parties, the defendants’ motion for summary judgment [253] is DENIED without

prejudice. See generally Martin v. Blaser Swisslube, Inc., No. 03-6116, 2005 WL 345291, at *7

(D.N.J. Dec. 16, 2005). (“A motion for summary judgment should be denied without prejudice

pending the outcome of a Daubert hearing, when disposition of the motion depends on a

determination of the admissibility of expert testimony.”). The defendants may refile their motion

for summary judgment within fourteen (14) days of this order. The refiled motion may not seek

summary judgment on additional claims or advance arguments not made in the original filing.

        SO ORDERED, this 6th day of March, 2020.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE
